DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “removing the needle assembly from the catheter system” in line 13. As the needle assembly is a part of the catheter system, it is unclear how the needle assembly can be removed from itself. For the sake of examination, the limitation will be interpreted as reciting “removing the needle assembly from the catheter adapter”. 
Claim 14 recites the limitation “after removing the needle assembly from the catheter system” in line 15. This suffers from the same issues as discussed with line 13. For the sake of examination, the limitation will be interpreted as reciting “after removing the needle assembly from the catheter adapter”.
Claim 20 recites the limitation “in response to removing the needle assembly from the catheter system” in lines 1-2. This suffers from the same issues as discussed with claim 14. For the sake of examination, the limitation will be interpreted as reciting “in response to removing the needle assembly from the catheter adapter”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Andino (WO 2011/044296) in view of Harding (US 2017/0120014).
Regarding claim 1, Andino teaches a catheter system (200, Fig 4), comprising: a catheter adapter (208, Fig 4), comprising a distal end (end directly coupled to the catheter 202, Fig 7), a proximal end (end comprising 228, Fig 7), and a lumen extending through the distal end and the proximal end (Para 0028, lines 9-12); a concertinaed tube (214, Fig 7), comprising a distal end coupled to the proximal end of the catheter adapter and disposed in a collapsed position, wherein the concertinaed tube is movable between the collapsed position and an expanded position (Para 0027); an adaptor (216, Fig 7) coupled to a proximal end of the concertinaed tube (See Fig 7); and a needle assembly (206, Fig 5), comprising a needle hub and an introducer needle extending distally from the needle hub (Para 0026), wherein the concertinaed tube and the adaptor are disposed within the needle hub (See Fig 4).
Andino is silent regarding a luer connector.
Harding teaches a catheter system (10, Fig 2) comprising a luer connector (56, Fig 2) coupled to a proximal end of the extension tube (Para 0045, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify adaptor at the proximal end of the concertinaed tube disclosed by Andino to be a luer connector in order to have a system that can compatibly receive a luer connector of an intravenous tubing or syringe (Para 0045, lines 1-4).
Regarding claim 6, the modified invention of Andino and Harding discloses in response to the concertinaed tube (214, Fig 7 -Andino) moving between the expanded position (See Fig 7 -Andino) and the collapsed position (The position when tube is collapsed to a length of half its fully expanded length as the tube can be extended to a desire length as described in Para 0027. The claim language does not require the collapsed position to be fully collapsed), a length of the concertinaed tube is reduced by 50% to 70%, inclusive.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Andino (WO 2011/044296) in view of Harding (US 2017/0120014) and further in view of Ishida (US 2020/0316313).
Regarding claim 2, the modified invention of Andino and Harding discloses a catheter (202, Fig 4) extending from the distal end of the catheter adapter (See Fig 4), however, is silent regarding a distal end of the catheter comprises a plurality of side holes.
Ishida teaches a catheter system (10A, Fig 4) comprising a catheter adaptor (14, Fig 4), and a catheter (12, Fig 4) extending from the distal end of the catheter adapter (See Fig 4), wherein a distal end of the catheter comprises a plurality of side holes (24, Fig 4) (Para 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Andino and Harding to include side holes as taught by Ishida in order to have multiple liquid passages to reduce the resistance of fluid flow between the inside and outside of the catheter (Para 0013).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Andino (WO 2011/044296) in view of Harding (US 2017/0120014) and further in view of Ishida (US 2020/0316313) and further in view of Linakis (“Challenges Associated with Route of Administration in Neonatal Drug Delivery”).
Regarding claim 3, the modified invention of Andino Harding, and Ishida discloses all of the elements of the invention as discussed above, however, is silent regarding the catheter is configured to provide a flow rate of 1.235 mL/hr. to 5.400 mL/hr., inclusive.
Linakis teaches a catheter system configured to provide a flow rate of 1.235 mL/hr. to 5.400 mL/hr. (Page 188, Section 3 -Intravenous, lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify catheter to be configured to provide a flow rate of 3-5mL/h as taught by Linakis in order to have a catheter that can avoid administering too much fluid to a neonate at one time (Page 188, Section 3 -Intravenous, lines 1-11).
Claims 1, 4-5, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2016/0354539) in view of Andino (WO 2011/044296).
Regarding claim 1, Tan discloses a catheter system (10, Fig 2A), comprising: a catheter adapter (18, Fig 2A), comprising a distal end (end directly coupled to catheter 16, Fig 2A), a proximal end (56, Fig 2A), and a lumen extending through the distal end and the proximal end; a luer connector (Para 0079, lines 1-9) coupled to a proximal end; and a needle assembly (14, 30, 31, Fig 2A-2B), comprising a needle hub (14 and 30, Fig 2A) and an introducer needle (31, Fig 2B) extending distally from the needle hub (See Fig 2A), wherein the luer connector is disposed within the needle hub (See Fig 2A).
Tan is silent regarding a concertinaed tube, comprising a distal end coupled to the proximal end of the catheter adapter and disposed in a collapsed position, wherein the concertinaed tube is movable between the collapsed position and an expanded position; wherein the concertinaed tube is disposed within the needle hub
Andino teaches a catheter system (200, Fig 4), comprising: a catheter adapter (208, Fig 4), comprising a distal end (end directly coupled to the catheter 202, Fig 7), a proximal end (end comprising 228, Fig 7), and a lumen extending through the distal end and the proximal end (Para 0028, lines 9-12); a concertinaed tube (214, Fig 7), comprising a distal end coupled to the proximal end of the catheter adapter and disposed in a collapsed position, wherein the concertinaed tube is movable between the collapsed position and an expanded position (Para 0027); an adaptor (216, Fig 7) coupled to a proximal end of the concertinaed tube (See Fig 7); and a needle assembly (206, Fig 5), comprising a needle hub and an introducer needle extending distally from the needle hub (Para 0026), wherein the concertinaed tube and the adaptor are disposed within the needle hub (See Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter assembly disclosed by Tan to include a concertinaed tube such that the luer connector is coupled to a proximal end of the concertinaed tube as taught by Andino in order to have a catheter system that can be attached to a medical line or system at a location further away from the insertion site than the catheter hub (Para 0004).
Regarding claim 4, the modified invention of Tan and Andino discloses a passive needle safety clip (20, Fig 2A -Tan) disposed within the needle hub (14 and 30, Fig 2A -Tan) between the luer connector (56, Fig 2A -Tan) and a proximal end of the needle hub (52, Fig 2B -Tan), wherein the introducer needle extends through the passive needle safety clip (See Fig 2A-2B -Tan).
Regarding claim 5, the modified invention of Tan and Andino discloses the passive needle safety clip (20, Fig 2A -Tan) comprises a proximal opening (140, Fig 2B), wherein an outer surface of the introducer needle comprises a feature (29, Fig 2B  -Tan), wherein an outer diameter of the feature is greater than a diameter of the proximal opening such that the feature is prevented from moving proximal to the proximal opening (Para 0074  -Tan).
Regarding claim 7, the modified invention of Tan and Andino discloses the luer connector (Para 0079, lines 1-9 -Tan) comprises a cannula (78, Fig 1B -Tan) and a slit septum (94, Fig 1B -Tan) surrounding the cannula (Para 0079, lines 1-9), wherein the cannula comprises a plurality of openings (this cannula comprises at least a distal and proximal opening, See Fig 1C -Tan).
Regarding claim 8, the modified invention of Tan and Andino discloses a proximal end of the slit septum forms a seal with an inner surface of the luer connector (Para 0079, lines 1-13; See Fig 1B -Tan).
Regarding claim 11, the modified invention of Tan and Andino discloses the catheter adapter (18, Fig 1A -Tan) comprises one or more push tabs (See annotated Fig 2E below).

    PNG
    media_image1.png
    779
    618
    media_image1.png
    Greyscale

Regarding claim 12, the modified invention of Tan and Andino discloses the catheter adapter (18, Fig 1A -Tan) comprises a first wing and a second wing, wherein the first wing and the second wing extend outwardly from opposite sides of a body of the catheter adapter (See Fig 1A -Tan)
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2016/0354539) in view of Andino (WO 2011/044296) and further in view of Teoh (US 2016/0361519).
Regarding claim 9, the modified invention of Tan and Andino discloses all of the elements of the invention as discussed above, however, is silent regarding a proximal end of the needle hub comprises a flashback chamber and a hydrophobic filter proximate the flashback chamber.
Teoh teaches a catheter system comprising: a catheter adaptor (104, Fig 3) and a needle assembly (108 and 106, Fig 3), comprising a needle hub (108, Fig 3) and an introducer needle (106, Fig 3) extending distally from the needle hub (See Fig 3); wherein a proximal end of the needle hub comprises a flashback chamber (118, Fig 3) and a hydrophobic filter proximate the flashback chamber (Para 0050, lines 11-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle hub disclosed by Tan and Andino to include a flashback chamber and hydrophobic filter as taught by Teoh in order to have a system that can inhibit blood leakage from the needle hub while permitting air to vent (Para 0050, lines 11-15).
Regarding claim 13, the modified invention of Tan and Andino discloses all of the elements of the invention as discussed above, however, is silent regarding a proximal end of the needle hub comprises a hydrophobic filter.
Teoh teaches a catheter system comprising: a catheter adaptor (104, Fig 3) and a needle assembly (108 and 106, Fig 3), comprising a needle hub (108, Fig 3) and an introducer needle (106, Fig 3) extending distally from the needle hub (See Fig 3); wherein a proximal end of the needle hub comprises a flashback chamber (118, Fig 3) and a hydrophobic filter proximate the flashback chamber (Para 0050, lines 11-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle hub disclosed by Tan and Andino to include a flashback chamber and hydrophobic filter as taught by Teoh in order to have a system that can inhibit blood leakage from the needle hub while permitting air to vent (Para 0050, lines 11-15).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2016/0354539) in view of Andino (WO 2011/044296) and further in view of Howle (US 2013/0267845).
Regarding claim 10, the modified invention of Tan and Andino discloses all of the elements of the invention as discussed above, however, is silent regarding the catheter system has a length of 75 mm or less.
Howle teaches an analogous catheter system (apparatus of Fig 11) having a length of 75mm or less (Para 0065; Howle teaches the catheter 100 is 20mm to 60mm. The claim does not specify what the length must include or if it extends from a distal most end to a proximal most end of the entire catheter system, therefore, the length is being interpreted as the length from the distal end of the catheter to a proximal end of the catheter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Tan and Andino to be sized as taught by Howle in order to have a catheter that is easier to insert into patients and that are preferred by nursing staff (Para 0065).
Claims 14 -18 are rejected under 35 U.S.C. 103 as being unpatentable over Teoh (US 2016/0361519) in view of Andino (WO 2011/044296).
Regarding claim 14, Teoh discloses a method, comprising: inserting a catheter system (100, Fig 3) into vasculature of a patient (Para 0002), wherein the catheter system comprises: a catheter adapter (104, Fig 3), comprising a distal end (end of 104 directly coupled to the catheter 102, Fig 3), a proximal end (110, Fig 3), and a lumen extending through the distal end and the proximal end (See Fig 3); an extension tube (404, Fig 3); a luer connector (“Luer taper” of port 406, Fig 3; Para 0061, lines 1-9) coupled to a proximal end of the extension tube (See Fig 3); and a needle assembly  (108 and 106, Fig 3), comprising a needle hub (108, Fig 3) and an introducer needle (106, Fig 3) extending distally from the needle hub (See Fig 3), wherein the concertinaed tube and the luer connector are disposed within the needle hub (See Fig 3); removing the needle assembly from the catheter system inserted within the vasculature of the patient (Para 0002).
Andino teaches a catheter system (200, Fig 4), comprising: a catheter adapter (208, Fig 4), comprising a distal end (end directly coupled to the catheter 202, Fig 7), a proximal end (end comprising 228, Fig 7), and a lumen extending through the distal end and the proximal end (Para 0028, lines 9-12); a concertinaed tube (214, Fig 7), comprising a distal end coupled to the proximal end of the catheter adapter and disposed in a collapsed position, wherein the concertinaed tube is movable between the collapsed position and an expanded position (Para 0027); an adaptor (216, Fig 7) coupled to a proximal end of the concertinaed tube (See Fig 7); and a needle assembly (206, Fig 5), comprising a needle hub and an introducer needle extending distally from the needle hub (Para 0026), wherein the concertinaed tube and the adaptor are disposed within the needle hub (See Fig 4), wherein after removing the needle assembly from the catheter system, moving the concertinaed tube from the collapsed position to the expanded position (Para 0026-0027; See Figs 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify extension tube disclosed by Teoh to instead be a concertinaed tube such that the luer connector is coupled to a proximal end of the concertinaed tube and to modify the method to include moving the concertinaed tube from the collapsed position to the expanded position after removing the needle assembly as taught by Andino in order to have a catheter system that can be attached to a medical line or system at a location further away from the insertion site than the catheter hub and be extended to a desired length (Para 0004 and Para 0027).
Regarding claim 15, the modified invention of Teoh and Andino discloses all of the elements of the invention as discussed above, however, is silent regarding coupling an extension set to the proximal end of the concertinaed tube after moving the concertinaed tube from the collapsed position to the expanded position.
Andino further teaches coupling an extension set (“fluid supply line”; the fluid supply line is an extension of the fluid path) to the proximal end of the concertinaed tube after moving the concertinaed tube from the collapsed position to the expanded position (Para 0030, lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to include coupling an extension set to the proximal end of the concertinaed tube after moving the concertinaed tube from the collapsed position to the expanded position in order to have a catheter system that can attaches to a medical line or system at a location further away from the insertion site than the catheter hub and be extended to a desired length.
Regarding claim 16, the modified invention of Teoh and Andino discloses administering a drug to the patient through the extension set (Para 0003 and Para 0030, lines 7-11).
Regarding claim 17, the modified invention of Teoh and Andino discloses all of the elements of the invention as discussed above, however, is silent regarding coupling an infusion device to the proximal end of the concertinaed tube after moving the concertinaed tube from the collapsed position to the expanded position.
Andino further teaches coupling an infusion device (“fluid supply line”) to the proximal end of the concertinaed tube after moving the concertinaed tube from the collapsed position to the expanded position (Para 0030, lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to include coupling an infusion device to the proximal end of the concertinaed tube after moving the concertinaed tube from the collapsed position to the expanded position in order to have a catheter system that can attaches to a medical line or system at a location further away from the insertion site than the catheter hub and be extended to a desired length.
Regarding claim 18, the modified invention of Teoh and Andino discloses no priming of the catheter system occurs prior to inserting the catheter system into the vasculature of the patient (Para 0002 and 0050 -Teoh; Teoh teaches that only these four steps are performed when inserting an IV catheter assembly. Teoh further teaches that air can be vented through the hydrophobic filter).
Regarding claim 19, the modified invention of Teoh and Andino discloses all of the elements of the invention as discussed above, however, is silent regarding a single hand is used for inserting the catheter system into the vasculature of the patient.
Burkholz teaches analogous catheter system wherein a single hand is used for inserting the catheter system into the vasculature of the patient (Para 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter system to have enhanced ergonomics with pull and push features and the method to use a single hand to insert the catheter system as taught by Burkholz in order for the clinician to have a free hand to perform other tasks such stabilizing the patient’s arm or body (Para 0003).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Teoh (US 2016/0361519) in view of Andino (WO 2011/044296) and further in view of Burkholz (US 2017/0120011).
Regarding claim 19, the modified invention of Teoh and Andino discloses all of the elements of the invention as discussed above, however, is silent regarding a single hand is used for inserting the catheter system into the vasculature of the patient.
Burkholz teaches analogous catheter system wherein a single hand is used for inserting the catheter system into the vasculature of the patient (Para 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter system to have enhanced ergonomics with pull and push features and the method to use a single hand to insert the catheter system as taught by Burkholz in order for the clinician to have a free hand to perform other tasks such stabilizing the patient’s arm or body (Para 0003).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Teoh (US 2016/0361519) in view of Andino (WO 2011/044296) and further in view of Chu (US 2016/0331365).
Regarding claim 20, the modified invention of Teoh and Andino discloses all of the elements of the invention as discussed above, however, is silent regarding in response to removing the needle assembly from the catheter system inserted within the vasculature of the patient, a drag force on the introducer needle is less than 1.1 N.
Chu teaches an insertion needle wherein a drag force (“friction force”) on the introducer needle is less than 1.1 N (Para 0026; the titanium-based thin film metallic glass coated needle has an extraction force of 0.3N).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the introducer needle disclosed by Teoh and Andino to be a titanium-based thin film metallic glass coated needle as taught by Chu in order to reduce pain felt by a patient and reduce sticking of the needle on other materials (Para 0008 and 0012).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783               

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783